—Appeal by the defen*564dant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 27, 1995, convicting him of sexual abuse in the first degree (three counts) and endangering the welfare of a child (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence because certain testimony of the infant complainants was inconsistent. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Worthy, 190 AD2d 876). That determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., O’Brien, Thompson and Pizzuto, JJ., concur.